DETAILED ACTION

The amendments filed on 01/13/2022 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-13, 15, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555).

Regarding claim 1, Handy discloses a wellbore system for use downhole in a wellbore (10) (fig 1), the wellbore system comprising: a downhole tool (22) (fig 1); an isolation barrier assembly (20) (fig 1); a sensor assembly (36) coupled to the isolation barrier assembly via an adaptor ( annotated fig 2), wherein the isolation barrier assembly is positionable downhole between the downhole tool and the sensor assembly (fig 1), wherein the downhole tool is a running tool (22) for running the isolation barrier assembly downhole and setting the isolation barrier assembly ([0020]).
Handy discloses that  the sensor assembly is in electronic communication with the downhole tool ([0023]) instead of an acoustic wireless communication. 
Handy and Marvel disclose similar sensor device in a downhole environment. 
Marvel teaches that the sensor assembly (114) is in wireless acoustic telemetry communication with the downhole tool (102) (figs 4-5, [0023]-[0024]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy and Marvel before him or her, to substitute the communication link between the sensor and downhole tool disclosed by Handy to include the acoustic communication link as taught by Marvel in order to provide more accurate, real-time condition monitoring of the downhole components ([0004]).


    PNG
    media_image1.png
    793
    716
    media_image1.png
    Greyscale



Regarding claim 3, Handy further discloses that the sensor assembly includes a battery pack (46) for powering the sensor assembly ([0023]).

Regarding claims 4 and 13, Handy further discloses that the isolation barrier assembly includes a connector (upper end of 20 connected to 26, fig 1) for coupling to the downhole tool for supplying power to the sensor assembly via a power coupling connection ([0023]).

Regarding claim 5, Handy further discloses that the connector is coupled to thru-lines (42) for transmitting the power from the downhole tool to the sensor assembly (fig 2).

Regarding claim 8, Handy further discloses that the downhole tool includes a wired communication link (42, 47) for transmitting data received from the sensor assembly to a surface of the wellbore (fig 2, [0023]).

Regarding claim 9, Handy further discloses that the downhole tool includes wireline or slickline ([0020]).

Regarding claim 10, Handy discloses a method for determining a performance status of an isolation barrier assembly (20) downhole in a wellbore (10) (fig 1) comprising: positioning a sensor assembly (36) downhole (fig 1), the sensor assembly coupled to the isolation barrier assembly and positioned downhole to the isolation barrier assembly (fig 1);
Collecting, via the sensor assembly, data related to a characteristic of the wellbore downhole from the isolation barrier assembly (fig 1, abstract);
and transmitting the data collected by the sensor assembly to a downhole tool (22) positioned up- hole to the isolation barrier assembly ([0030] discloses sending data from sensor 40 to storage memory 44 which is part of tool 22, also see [0023]) 
Handy discloses that  the sensor assembly is in electronic communication with the downhole tool ([0023]) instead of an acoustic wireless communication. 
Handy and Marvel disclose similar sensor device in a downhole environment. 
Marvel teaches that the sensor assembly (114) is in wireless acoustic telemetry communication with the downhole tool (102) (figs 4-5, [0023]-[0024]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy and Marvel before him or her, to substitute the communication link between the sensor and downhole tool disclosed by Handy to include the acoustic communication link as taught by Marvel in order to provide more accurate, real-time condition monitoring of the downhole components ([0004]).

Regarding claim 11, Handy further discloses transmitting the data related to the characteristic of the wellbore from the downhole tool to a surface of the wellbore ([0026]-[0027]).

Regarding claim 12, Handy further discloses that the step of transmitting the data related to the characteristic of the wellbore from the downhole tool to a surface of the wellbore further comprising transmitting the data via a wired communication link including slickline or wireline ([0020]).

Regarding claim 15, Handy further discloses that the step of transmitting power from the downhole tool to the sensor assembly via the connector within the isolation barrier assembly to which the downhole tool coupled further comprises transmitting power from the downhole tool to the sensor assembly via a plurality of thru-wires (42) positioned within an inner region of the sensor assembly ([0007], [0023], fig 2).

Regarding claim 19, Handy further discloses setting the isolation barrier assembly via the downhole tool positioned up-hole to the isolation barrier assembly ([0021], [0026]).


Claims 6-7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555) as applied to claim 1 above, and further in view of Dyer et al. (US 20120175135).

Regarding claims 6 and 17, the combination of Handy and Marvel is silent regarding the fact that the downhole tool is in wireless communication with the sensor assembly for transmitting instructions to the sensor assembly. Handy and Dyer disclose similar downhole packer system used to hydraulically isolate downhole sections. 
Dyer teaches that the downhole tool (135) is in wireless communication with the sensor assembly (101) for transmitting instructions to the sensor assembly ([0025]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Dyer before him or her, to modify the apparatus disclosed by the combination of Handy and Marvel to include wireless communication between the downhole tool and the sensor assembly as taught by Dyer in order to avoid time consuming wiring of the downhole tool. 

Regarding claim 7, the combination of Handy and Marvel is silent regarding the fact that the sensor assembly includes a sensor for monitoring pressure.
Handy and Dyer disclose similar downhole packer system used to hydraulically isolate downhole sections. 
Dyer teaches that the sensor assembly includes a sensor for monitoring pressure ([0005]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Dyer before him or her, to modify the apparatus disclosed by the combination of  Handy and Marvel to include a pressure sensor as taught by Dryer in order to help monitor downhole conditions ([0005]) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555) as applied to claim 13 above, and further in view of Edwards et al. (US 6727827).

Regarding claim 14, the combination of Handy and Marvel is silent regarding transmitting power through the use of a wet-stab connector. Handy and Edwards both disclose similar data and power transmission in a downhole environment. 
Edwards teaches the use of wet-stab connector in order to transmit signals in a downhole environment (col 10 line 30-42 discloses the use of wet-stab connection as a way to transmit signal in a downhole environment).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Edwards before him or her, to modify the method disclosed by the combination of Handy and Marvel to include the wet-stab connector as taught by Edwards in order to help reliably transmit power and data in a downhole environment. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555) as applied to claim 13 above, and further in view of Gambier et al. (US 8733458).

Regarding claim 16, Handy further discloses transmitting power from the downhole tool to the sensor assembly via a plurality of thru-wires (42)
The combination of Handy and Marvel is silent regarding the fact that the wires are positioned on an outer surface of the sensor assembly and covered by a housing. Handy and Gambier disclose similar packer system used in downhole environment. 
Gambier teaches the use of wires (115) that are positioned on an outer surface of an assembly (110) and covered by a housing (fig 2a, 2b, col 3 lines 35-50 discloses the 115 is a tubin encapsulated conductor meaning that is covered by a metal housing ).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Gambier before him or her, to modify the method disclosed by the combination of  Handy and Marvel to include wires on an outer housing covered by a housing as taught by Gambier in order to allow for an easy installation.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555) as applied to claim 11 above, and further in view of Willauer (US 20020020525).

Regarding claim 18, the combination of Handy and Marvel is silent regarding comparing the data collected by the sensor assembly to data collected by a sensor up-hole from a barrier of the isolation barrier assembly. Handy and Willauer disclose similar downhole packer used to isolate zones. 
Willauer teaches comparing the data collected by the sensor assembly to data collected by a sensor up-hole from a barrier of the isolation barrier assembly ([0005]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Willauer before him or her, to modify the method disclosed by the combination of Handy and Marvel to the step of comparing the data collected by the sensor assembly to data collected by a sensor up-hole from a barrier of the isolation barrier assembly as taught by Willauer in order to identify potential leaks ([0005])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (US 20150354339) and Marvel et al. (US 20180051555) as applied to claim 19 above, and further in view of Patel (US 20150204155)

Regarding claim 20, the combination of Handy and Marvel is silent regarding decoupling the isolation barrier assembly from the downhole tool prior to transmitting the data related to the characteristic of the wellbore from the sensor assembly to the downhole tool positioned up-hole to the isolation barrier assembly.
Handy and Patel disclose similar downhole packers used to seal portions of a well. 
Patel teaches decoupling the isolation barrier assembly (54) from the downhole tool prior to transmitting the data related to the characteristic of the wellbore from the sensor assembly to the downhole tool positioned up-hole to the isolation barrier assembly ([0019] wireless communication between the barrier assembly and a downhole tool after decoupling of the downhole tool).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Handy, Marvel and Patel before him or her, to modify the method disclosed by the combination of  Handy and Marvel to include a pressure sensor and transmitting pressure data after decoupling the isolation barrier assembly from the downhole tool as taught by Patel in order to monitor fluctuation of pressure over time after setting the packer ([0019]).

Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered but they are not persuasive. 
	The applicant states that Marvel is silent regarding the fact that the downhole tool is a running tool for running the isolation barrier assembly downhole and setting the isolation barrier assembly. The Examiner respectfully disagrees. In fact, Marvel teaches that  the downhole tool is a running tool (22) for running the isolation barrier assembly downhole and setting the isolation barrier assembly ([0020] discloses that element 22 is a running arrangement that includes a running string 24 and a setting tool 24 used to set the plug 20 )






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
10/06/2022